 

LIMITED TERM EMPLOYMENT AND SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

 

This Limited Term Employment and Separation Agreement and General Release of All
Claims (“Agreement”) is made by and between NTN BUZZTIME, INC. on behalf of
itself and its affiliates (“Buzztime” or “the Company”) and Ram Krishnan
(“Employee”) with respect to the following facts:

 

A. Employee is employed by the Company as the Chief Executive Officer pursuant
to the terms of his Employment Agreement effective September 15, 2014 and
amended on March 18, 2018 (the “CEO Employment Agreement”).

 

B. Employee and Company agree to terminate the CEO Employment Agreement as
provided herein, and continue Employee’s employment with Company for a limited
period of time as Director of Special Projects under the terms of this
Agreement.

 

C. Company and Employee agree that Employee’s employment with the Company will
terminate effective October 17, 2019 and that Employee’s termination will be
considered as a voluntary resignation for all purposes.

 

D. To facilitate this transition, the Company is offering Employee consideration
as described below provided Employee executes this Agreement no more than 21
days after his receipt of this Agreement, does not exercise the right to revoke
it, and remains in compliance with its terms.

 

E. This Agreement is presented to Employee on September 16, 2019.

 

Company and Employee agree:

 

1. Retention. Subject to the terms expressly set forth in this Agreement,
Company hereby employs the Executive, and Executive does hereby accept and agree
to continue employment with Company, from the Effective Date of this Agreement
until October 17, 2019 (the “Period of Employment”) as set forth in this
Agreement. On October 17, 2019, Executive’s employment with the Company shall
terminate, unless Company and Executive agree in writing to modify or extend the
Period of Employment in writing.

 

1.1 Duties. During the Period of Employment, the Executive shall serve the
Company as its Director of Special Projects (the “DSP”) and shall be subject to
the directives of the Company’s Board of Directors (the “Board”), the Company’s
Interim CEO and the corporate policies of the Company as they are in effect and
as amended from time to time throughout the Period of Employment (including,
without limitation, the Company’s business conduct and ethics policies). The DSP
shall work closely with the Interim CEO on areas as directed by the Interim CEO
or the Board, including but not limited to operations, customer strategy,
product roadmap, potential or actual corporate transactions, and facilitating a
smooth and efficient transition for the Interim CEO. DSP shall be available to
provide in-person and telephonic guidance and consultation to members of the
Board on an as-needed basis.

 

1.2 No Other Employment. During the Period of Employment, the Executive shall
both (i) devote substantially all of the Executive’s business time, energy and
skill to the performance of the Executive’s duties for the Company, and (ii)
hold no other employment. The Company shall have the right to request the
Executive to resign from any board or similar body on which he may then serve if
the Board reasonably determines that the Executive’s business related to such
service is then in competition or conflicts with any business of the Company or
any of its affiliates, successors or assigns. Nothing in this Section 1.2 shall
be construed as preventing Executive from engaging in the investment of his
personal assets.

 

   

 

 

1.3 No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) the Executive is not
bound by any confidentiality, trade secret or similar agreement, other than this
Agreement and the Confidentiality and Work for Hire Agreement entered into by
Executive with Company on or about September 16, 2014 (the “Confidentiality and
Work for Hire Agreement”).

 

2. Compensation.

 

2.1 Base Salary. In exchange for Employee’s continued employment during the
Period of Employment, agreement to, and compliance with, the terms of this
Agreement, and execution of the general release of claims set forth in this
Agreement, the Company shall pay Employee in accordance with the Company’s
regular payroll practices in effect at the time, but not less frequently than in
monthly installments, at the annualized rate of Three Hundred Fifty Thousand
Dollars ($350,000) (the “Base Salary”). If Employee’s employment with the
Company is terminated by the Company for any reason without Cause prior to the
completion of the Period of Employment, Employee shall be entitled to receive
the Base Salary for the entire Period of Employment. “Cause” shall have the
meaning set forth under section 4.4(b) of the CEO Employment Agreement.

 

2.2 Additional Consideration.

 

(a) As consideration for the release of claims set forth in Section 4 of this
Agreement, on the Effective Date of this Agreement as defined in Section 7.4
below, the Company agrees that 5,000 Restricted Stock Units (“RSUs”) of the
Employee’s currently outstanding RSUs shall become fully vested and
non-forfeitable; and (ii) Company shall grant to Employee 30,000 RSUs subject to
the terms set forth in the 2019 Performance Incentive Plan and in accordance
with the terms of an RSU agreement to be entered into by the Company and
Employee (the “RSU Grant”). The RSU Agreement shall provide that the RSU Grant
shall vest upon the effective date of a Change in Control Transaction. “Change
in Control Transaction” means a transaction in which an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
acquires all of the then-outstanding equity interests of the Company, whether by
merger, tender offer, statutory share exchange, consolidation or similar
corporate transaction on or before March 17, 2020, or in which an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) acquires 51% of the then-outstanding equity interest of the
Company on or before March 17, 2020, and then that same individual, entity or
group acquires the remaining equity so that it holds all of the then-outstanding
equity interest of the Company on or before June 17, 2020.

 

(b) Additionally, following the termination of his employment as DSP as provided
in this Agreement, and provided that on or after termination of his employment
as DSP, Employee has executed the Affirmation of Release (the “Affirmation”)
attached hereto as Exhibit A, and provided further that Employee has not sought
to revoke, invalidate, terminate or void this Agreement, the Company agrees that
5,000 Restricted Stock Units (“RSUs”) of the Employee’s currently outstanding
RSUs shall fully vest.

 

2.3 Adequate Consideration. Employee agrees that the consideration in this
Agreement is adequate for the promises and representations made in this
Agreement, including Employee’s release set forth below and in the Affirmation,
and for his continued compliance with the terms of this Agreement.

 

2.4 Termination for Cause. In the event of a termination by the Company of
Employee’s employment prior to the completion of the Period of Employment for
Cause, Company shall pay Employee any Base Salary that had accrued but had not
been paid, including accrued and unpaid personal time off, as of the termination
date and Company shall have no further obligations to make or provide to
Employee, and Employee shall have no further right to receive or obtain from the
Company, any payment, consideration or benefits.

 

   

 

 

3. Benefits.

 

3.1 Retirement, Welfare and Fringe Benefits; Paid Time Off. During the Period of
Employment, the Executive shall be entitled to participate in all employee
pension and welfare benefit plans and programs, and fringe benefit plans and
programs, made available by the Company to the Company’s employees generally and
to other executives of the Company, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time. During the Period of Employment, Employee shall be
permitted time off in accordance with the Company’s PTO policies in effect from
time to time and shall also be entitled to all other holiday and leave pay
generally available to other executives of the Company.

 

4. General Release.

 

4.1 Employee unconditionally, irrevocably and absolutely releases and discharges
the Company, and any parent and subsidiary corporations, divisions and other
affiliated entities of the Company, past and present, as well as the Company’s
employees, officers, directors, agents, attorneys, successors and assigns
(collectively, “Released Parties”), from all claims related in any way to the
transactions or occurrences between them to date to the fullest extent permitted
by law including, but not limited to, Employee’s employment with the Company,
the amount and manner of compensation paid to Employee by the Company, the
termination of Employee’s employment, and all other losses, liabilities, claims,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with the Company. This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims, any claim for penalties,
any claim for unpaid wages, commissions, bonuses or other employment benefits,
as well as alleged violations of the California Civil Code, the California Labor
Code, the California Government Code or the Fair Labor Standards Act, Title VII
of the Civil Rights Act of 1964, the Occupational Safety and Health Act of 1973,
and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Equal Pay Act, the Age
Discrimination in Employment Act, and the Older Workers Benefit Protection Act,
all as amended, and all claims for attorneys’ fees, costs and expenses. However,
this release will not apply to claims for workers’ compensation benefits,
unemployment insurance benefits, or any other claims that cannot lawfully be
waived.

 

4.2 Employee acknowledges that Employee may discover claims, facts or law
different from, or in addition to, the claims, facts or law that Employee now
knows or believes to be true with respect to the subject matter if this
Agreement and the claims released in this Agreement and agrees, nonetheless,
that this Agreement and the release contained in it shall be and remain
effective in all respects despite such different or additional facts and
Employee waives any and all claims that might arise as a result of such
different or additional facts.

 

4.3 Employee declares and represents that Employee intends this Agreement to be
final, complete, and not subject to any claim of mistake. Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law. Employee
acknowledges that he is not entitled to any payments related to the termination
of his employment that may be provided for under the terms of his CEO Employment
Agreement.

 

4.4 Employee waives Employee’s right to recover any type of personal relief from
the Company, including monetary damages or reinstatement, in any administrative
action or proceeding, whether state or federal, and whether brought by Employee
or on Employee’s behalf by an administrative agency, related in any way to the
matters released herein.

 

4.5 California Civil Code Section 1542 Waiver. Employee agrees that all rights
under Section 1542 of the California Civil Code are expressly waived. That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

   

 

 

5. Representation Concerning Filing of Legal Actions. Employee represents that,
with the exception of any claims Employee is prohibited by statute or court
order from disclosing, as of the date of this Agreement, Employee has not filed
any lawsuits, complaints, petitions, claims or other accusatory pleadings
against the Company or any of the other Released Parties in any court. Employee
further agrees that, to the fullest extent permitted by law, Employee will not
prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this release, the Released Parties will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Employee related in any way to the matters discharged herein.
Employee also agrees that Employee will not voluntarily participate in, be a
witness in, be a party to, or otherwise voluntarily involve himself in any
claims, potential claim or litigation against Employer Released Parties.
Employee further agrees that Employee will not voluntarily assist or encourage
in any manner whatsoever any person, party, or litigant, in any claim, potential
claim or action, against Employer Released Parties. This will not prevent
Employee from responding to a legally issued subpoena, responding to inquiries
from, or providing information to, a government or law enforcement agency.

 

6. No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

7. Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). The following general provisions, along with the other provisions of
this Agreement, are agreed to for this purpose:

 

7.1 Employee acknowledges and agrees that he has read and understands the terms
of this Agreement.

 

7.2 Employee is advised that Employee should consult with an attorney before
executing this Agreement, and Employee acknowledges that Employee has obtained
and considered any legal advice Employee deems necessary, such that Employee is
entering into this Agreement freely, knowingly, and voluntarily.

 

7.3 Employee acknowledges that Employee has been given at least 21 days in which
to consider whether or not to enter into this Agreement. Employee understands
that, at Employee’s option, Employee may elect not to use the full 21-day
consideration period.

 

7.4 This Agreement shall not become effective or enforceable until the eighth
day after Employee signs this Agreement. In other words, Employee may revoke his
acceptance of this Agreement within seven days after the date Employee signs it.
Employee’s revocation must be in writing and received by the Director, Human
Resources of Buzztime by 5:00 p.m. on the seventh day in order to be effective.
If Employee does not revoke acceptance within the seven day period, Employee’s
acceptance of this Agreement becomes binding and enforceable on the eighth day
(“Effective Date”). Employee will notify the CEO and Chief Legal Counsel in
writing on or shortly after the eighth day after he signs this Agreement as to
whether Employee revoked the Agreement.

 

7.5 This Agreement does not waive or release any rights or claims that Employee
may have that are based on any facts or events occurring after the execution of
this Agreement.

 

   

 

 

8. Entire Agreement; Survival. This Agreement, together with any Stock Unit
Agreements, Option Agreements and the Exhibits contemplated thereby, and the
Confidentiality and Work for Hire Agreement and Mutual Agreement to Arbitrate,
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof and Company and Employee agree that the CEO Employment
Agreement is terminated and no longer of any force and effect, except that the
following sections shall survive the termination and be incorporated in this
Agreement as if fully set forth herein: Sections 4.5 Limitation on Benefits, 6
Confidentiality, 7 Protective Covenant, 8 Anti-Solicitation, 9 Withholding
Taxes, 10 Assignment, 11 Number and Gender, 12 Section Headings, 13 Governing
Law, 14, Severability, 16 Modifications, 17 Waiver, 18 Arbitration, 19
Insurance, 21 Counterparts, 22 Legal Counsel; Mutual Drafting, 23 U.S. Code
Section 409A. Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein.

 

9. Notices

 

9.1 All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly address to the
parties as follows:

 

(a) If to the Company:

1800 Aston Avenue, Suite 100

Carlsbad, CA 92008

Attn: Board of Directors

 

if to Employee, then to the address most recently on file in the payroll records
of the Company.

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 20 for the giving of notice. Any communication shall be effective
when delivered by hand, when otherwise delivered against receipt therefor, or
five (5) business days after being mailed in accordance with the foregoing

 

10. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof. Employee agrees that in the event an action or proceeding is instituted
by the Released Parties in order to enforce the terms or provisions of this
Agreement, the Released Parties shall be entitled to an award of reasonable
costs and attorneys’ fees incurred in connection with enforcing this Agreement.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated: September 17, 2019   By: /s/ Ram Krishnan         Ram Krishnan          
      NTN BUZZTIME, INC.           Dated:  September 17, 2019   By: /s/ Steve
Mitgang         Steve Mitgang

 

   

 

 

Exhibit A

 

AFFIRMATION OF RELEASE

 

(To be signed by Employee after the termination of employment)

 

I, Ram Krishnan (“Employee”), agree as follows:

 

A. I have previously executed a Limited Term Employment and Separation Agreement
and General Release of Claims (“Agreement”).

 

B. My employment with Buzztime has now terminated.

 

C. I now wish to receive the Additional Consideration as described in the
section 2.2(b) of Agreement. As a condition of receiving that Additional
Consideration, I am agreeing to the terms of this Reaffirmation.

 

Now, therefore, I agree as follows:

 

I reaffirm my agreement to the all of the terms of the Agreement. In addition, I
agree once again to the following specific provisions of the Agreement, with the
intention that my release of claims fully apply to any and all transactions and
occurrences after my execution of the Agreement, through the date of this
Reaffirmation:

 

1. General Release.

 

1.1 Employee unconditionally, irrevocably and absolutely releases and discharges
the Company, and any parent and subsidiary corporations, divisions and other
affiliated entities of the Company, past and present, as well as the Company’s
employees, officers, directors, agents, attorneys, successors and assigns
(collectively, “Released Parties”), from all claims related in any way to the
transactions or occurrences between them to date to the fullest extent permitted
by law including, but not limited to, Employee’s employment with the Company,
the amount and manner of compensation paid to Employee by the Company, the
termination of Employee’s employment, and all other losses, liabilities, claims,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with the Company. This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims, any claim for penalties,
any claim for unpaid wages, commissions, bonuses or other employment benefits,
as well as alleged violations of the California Civil Code, the California Labor
Code, the California Government Code or the Fair Labor Standards Act, Title VII
of the Civil Rights Act of 1964, the Occupational Safety and Health Act of 1973,
and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Equal Pay Act, the Age
Discrimination in Employment Act, and the Older Workers Benefit Protection Act,
all as amended, and all claims for attorneys’ fees, costs and expenses. However,
this release will not apply to claims for workers’ compensation benefits,
unemployment insurance benefits, or any other claims that cannot lawfully be
waived.

 

1.2 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects despite such different or additional facts.

 

1.3 Employee declares and represents that Employee intends this Agreement to be
final, complete, and not subject to any claim of mistake. Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

 

   

 

 

1.4 Employee expressly waives Employee’s right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Employee or on Employee’s behalf by an administrative agency, related
in any way to the matters released herein. Employee expressly acknowledges that
he is not entitled to any payments related to the involuntary termination of his
employment that may be provided for under the terms of his Offer Letter dated
April 13, 2015.

 

2. California Civil Code Section 1542 Waiver. Employee agrees that all rights
under Section 1542 of the California Civil Code are expressly waived. That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.

 

3. Representation Concerning Filing of Legal Actions. Employee represents that,
with the exception of any claims Employee is prohibited by statute or court
order from disclosing, as of the date of this Agreement, Employee has not filed
any lawsuits, complaints, petitions, claims or other accusatory pleadings
against the Company or any of the other Released Parties in any court. Employee
further agrees that, to the fullest extent permitted by law, Employee will not
prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this release, the Released Parties will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Employee related in any way to the matters discharged herein.
Employee also agrees that Employee will not voluntarily participate in, be a
witness in, be a party to, or otherwise voluntarily involve himself in any
claims, potential claim or litigation against Employer Released Parties.
Employee further agrees that Employee will not voluntarily assist or encourage
in any manner whatsoever any person, party, or litigant, in any claim, potential
claim or action, against Employer Released Parties. This will not prevent
Employee from responding to a legally issued subpoena, responding to inquiries
from, or providing information to, a government or law enforcement agency.

 

4. No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

DO NOT SIGN THIS REAFFIRMATION UNTIL AFTER THE YOUR EMPLOYMENT HAS ENDED.

 

I have read, and I understand this Reaffirmation, and have voluntarily signed it
on the date set forth below.

 

Date:             Ram Krishnan

 

   

 

 